                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
KAREN A. BARLOW,                        )
                                        )         CIVIL ACTION
                  Plaintiff,            )
                                        )         NO. 18-40196-TSH
                   v.                   )
                                        )
SPS SELECT PORTFOLIO SERVICING, )
INC.,                                   )
                                        )
                   Defendant.           )
______________________________________ )

 MEMORANDUM AND ORDER ON PLAINTIFF’S MOTION FOR A PRELIMINARY
                   INJUNCTION (Docket No. 6)

                                       November 29, 2018

HILLMAN, D.J.

       Karen Barlow (“Plaintiff”) filed this motion for a preliminary injunction to bar the

foreclosure sale of her property at 4 Southview Road, Worcester, Massachusetts (“Property”). For

the reasons stated below, Plaintiff’s motion (Docket No. 6) is denied.

                                           Background

       On November 20, 2018, Plaintiff filed a complaint seeking to bar the foreclosure sale of

the Property scheduled for the following day. Plaintiff alleged that she was not given proper notice

of default, of her right to cure, or of foreclosure; she was not provided a copy of the original note

and all original assignments; and the foreclosing entity lacked authority to foreclose, waived or

forfeited the right to do so because of its inaction/conduct, and failed to comply with Massachusetts

law. (Docket No. 1, at 6).

       On November 21, 2018, Plaintiff filed an emergency motion for a temporary restraining

order to bar the foreclosure sale scheduled that day. Plaintiff argued that SPS Select Portfolio
Servicing, Inc. (“Defendant”) failed to comply with 209 CMR 54.00 and ignored numerous

requests for time to apply for a loan modification. (Docket No. 6, at 1). This Court denied that

request and the Property was sold at a foreclosure auction on November 21, 2018. In denying

Plaintiff’s TRO, the Court agreed to hold a hearing and consider Plaintiff’s motion as a motion for

preliminary injunction. (Docket No. 7).

                                       Standard of Review

       In evaluating a motion for a preliminary injunction, the Court considers four factors: the

likelihood the movant will succeed on the merits, whether the movant is likely to suffer irreparable

harm in the absence of preliminary relief, the balance of equities, and whether an injunction is in

the public interest. Voice of the Arab World, Inc. v. MDTV Medical News Now, Inc., 645 F.3d 26,

32 (1st Cir. 2011). “The party seeking the preliminary injunction bears the burden of establishing

that these four factors weigh in its favor.” Esso Standard Oil Co. (Puerto Rico) v. Monroig-Zayas,

445 F.3d 13, 18 (1st Cir. 2006). While all four factors must be weighed, the moving party’s

likelihood of success on the merits is “the touchstone of the preliminary injunction inquiry.” Philip

Morris, Inc. v. Harshbarger, 159 F.3d 670, 674 (1st Cor. 1998). “[I]f the moving party cannot

demonstrate that he is likely to succeed in his quest, the remaining factors become matters of idle

curiosity.” New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002).

                                             Mootness

       The doctrine of mootness requires “that an actual controversy must be extant at all stages

of the review, not merely at the time the complaint is filed.” Steffel v. Thompson, 415 U.S. 452,

460 n.10, 94 S.Ct. 1209 (1974). Thus, mootness is akin to “‘the doctrine of standing set in a time

frame.’” United States Parole Comm’n v. Geraghty, 445 U.S. 338, 397, 100 S.Ct. 1202 (1980)

(quoting H.P. Monaghan, Constitutional Adjudication: The Who and When, 82 Yale L.J. 1363,



                                                 2
1384 (1973)). “If events have transpired to render a court opinion merely advisory, Article III

considerations require dismissal of the case.” Mangual v. Rotger-Sabat, 317 F.3d 45, 60 (1st Cir.

2003) (citation omitted). Defendants have the heavy burden of establishing mootness. See United

States v. W.T. Grant Co., 345 U.S. 629, 633, 73 S.Ct. 894 (1953) (“The case may . . . be moot if

the defendant can demonstrate that there is no reasonable expectation that the wrong will be

repeated. The burden is a heavy one.” (quotation marks and citation omitted)). Thus, for a court

to dismiss a case as moot, it must be “absolutely clear that the allegedly wrongful behavior could

not reasonably be expected to recur.” United States v. Concentrated Phosphate Export Ass’n, 393

U.S. 199, 203, 89 S.Ct. 361 (1968).

                                           Discussion

       Because the Property was sold at a foreclosure auction on November 21, 2018, “this court

lacks the power to turn back the clock” and Plaintiff’s request for injunctive relief preventing

foreclosure is moot. Matos ex rel. Matos v. Clinton School Dist., 367 F.3d 68, 72 (1st Cir. 2004);

see also Rubacky v. Morgan Stanley Dean Witter Credit Corp., 104 Fed.Appx. 575, 758 (1st Cir.

2004) (“Because the sale has now occurred, plaintiff’s request to enjoin the sale has become

moot.”); McKenna v. Wells Fargo Bank, N.A., 693 F.3d 207, 210 n.2 (1st Cir. 2012) (noting that

because the plaintiff’s home was already sold at a foreclosure auction, the “claims for injunctive

relief may be moot.”).

                                           Conclusion

       For the reasons stated above, Plaintiff’s motion for a preliminary injunction (Docket No.

6) is denied.




                                                3
SO ORDERED.



                  /s/ Timothy S. Hillman
                  TIMOTHY S. HILLMAN
                  DISTRICT JUDGE




              4
